Citation Nr: 1737525	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-45 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for a pulmonary condition (claimed as emphysema) to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1948 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and April 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that the Veteran initially requested a hearing before a Veterans Law Judge with respect to the issues on appeal.  See December 2015 VA Form 9; March 2017 VA Form 9.  Such a hearing was scheduled in June 2017.  However, prior to the scheduled hearing, the Veteran submitted written correspondence stating that he would be moving to Texas and could not attend the hearing.  He did not request that the hearing be rescheduled.  The Board will proceed as though the original hearing request was withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a pulmonary condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, audiograms of record demonstrated that the Veteran's hearing loss was manifested by at worst Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.




CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

In this case, the Veteran was provided with sufficient notice regarding his claim for a compensable rating for bilateral hearing loss in his March 2017 Statement of the Case.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  VA has obtained records of the Veteran's VA audiological examinations and private audiology consults, as well as his service treatment records.  Lay statements of the Veteran have also been associated with the record and have been reviewed.  The Veteran last underwent a VA audiological examination in March 2016.  He has not indicated that his symptoms have materially worsened since that time.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Increased Rating for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss disability is more severe than what is reflected by his current, noncompensable evaluation.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability for bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  38 C.F.R. § 4.85, Tables VI and VII, DC 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, DC 6100.

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).

The Veteran filed the instant claim for an increased rating in January 2016.  Along with his claim, he submitted a March 2015 VA audiological evaluation which revealed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
50
60
LEFT
5
15
55
55
55

The average decibel loss was 43.75 decibels in the right ear and 45 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.

Applying Table VI of the rating schedule, the results of the March 2015 audiogram revealed that the Veteran had Level II hearing in the right ear and Level I hearing in the left ear.  Based on Table VII, these results correspond to a noncompensable rating.  See 38 C.F.R. § 4.85.

The Veteran also submitted a report from Concentra Medical Center, dated in August 2015.  The report noted that, on examination, the Veteran's ear canals were clear bilaterally with drums visible.  No inflammation, obstruction, scarring, or drainage was observed.  The report referenced audiograms from May 2014 and June 2015; the June 2015 audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
55
75
LEFT
10
15
50
60
45

The average decibel loss was 46.25 decibels in the right ear and 42.5 decibels in the left ear.  No speech recognition testing was performed.  The examiner noted that the results reflected high frequency hearing loss and hearing loss in the speech range bilaterally.

The Veteran was afforded a VA audiological examination in March 2016.  Audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
35
55
LEFT
15
25
35
50
60

The average decibel loss was 38.75 decibels in the right ear and 42.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.

Applying Table VI of the rating schedule, the results of the March 2016 audiogram revealed that the Veteran had Level I hearing in the right ear and Level II hearing in the left ear.  Based on Table VII, these results correspond to a noncompensable rating.  See id.

Upon review, the audiological examinations of record indicate findings corresponding to no higher than a noncompensable rating.  See id.  There is no additional competent evidence in the record that would suggest that the Veteran's hearing loss is severe enough to warrant a higher rating.  The Board has no reason to doubt the validity of the VA audiometric testing in this case.

Moreover, none of the VA examinations demonstrate an exceptional pattern of hearing impairment, as the Veteran did not have pure tone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz, or a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  Additionally, there is no examiner certification that the use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores, etc.  As such, there is no basis to alternatively rate this claim under Table VIA.  See 38 C.F.R. § 4.85(c).

The Veteran's subjective reports of hearing impairment have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, a review of his lay statements gives no indication of specific symptoms or a particular degree of impairment that would justify a compensable rating.  Moreover, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, as discussed above, VA audiometric examination findings in this case demonstrate no basis for any increase in disability evaluation.

In sum, the application of the rating schedule to the numeric designations assigned based on the VA audiological examination reports demonstrate that the appropriate rating for the Veteran's bilateral hearing loss disability is noncompensable, throughout the appeal period.  The Veteran has not met the criteria for a compensable rating during any discrete period involved in this appeal.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran contends that his current pulmonary condition, to include emphysema, was incurred in service as a result of exposure to various substances, including chemicals and asbestos, during the course of his duties as an aircraft engine mechanic.  The November 2015 Statement of the Case acknowledged that the Veteran's military occupational specialty was "associated with a certain probability of asbestos exposure," and stated that if the Veteran wished to report for a VA examination he should "please inform VA so that an examination can be scheduled."  Thereafter, in December 2015, the Veteran contacted the RO and requested that he be scheduled for a new appointment, and in his subsequent VA Form 9 he requested that his pulmonary condition "be re-examined."  To date, however, an examination has not been performed.  In light of the nature of the Veteran's claimed pulmonary condition and his military occupational specialty, the Board finds that an examination is warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Notably, the Veteran indicated in June 2017 correspondence that he was "leaving for Texas on June 4, 2017" and that he did "not know how long I will be there."  However, he did not provide a forwarding address.  On remand, the RO should attempt to verify the Veteran's address prior to sending him correspondence pertaining to his claims.  Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from April 2016 to the present.

2.  Verify the Veteran's current address.  See June 2017 Correspondence (stating the Veteran was leaving for Texas on June 4, 2017 and that he did "not know how long I will be there").  Document all attempts to verify such in the record.

3.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant private medical records, to include records from Dr. Patel, Dr. Kumar, and Community Medical Center.  See September 2015 VA Development Letter.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified.

4.  After directives (1), (2), and (3) have been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any pulmonary condition/s, to include emphysema.

After reviewing the entire record, the examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's pulmonary condition/s was incurred in or aggravated during service, or was otherwise due to an event or incident of that service.  The examiner should specifically discuss the Veteran's lay assertions of exposure to various harmful chemicals in service, as well as asbestos.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


